This case comes before the court on defendant’s motion to dismiss for want of jurisdiction over the subject matter. Plaintiffs allege in their petition that they filed a claim for refund of income taxes paid for the calendar year 1972 and *864that this claim was denied on May 5, 1977. The petition was filed in this court on May 9, 1979.
Since this suit was not brought within the two-year period allowed by section 6532(a)(1) of the Internal Revenue Code for filing refund suits, the court lacks jurisdiction to entertain it. Taylor v. United States, 215 Ct. Cl. 1017 (1978).
Defendant’s motion to dismiss is granted and the petition is dismissed.